Citation Nr: 1452782	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and acquired flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to July 1990, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011 the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  In October 2011, the Board remanded claims for service connection for a right knee disorder, a left knee disorder, bilateral acquired flat feet, and bilateral plantar fasciitis.  

In an August 2012 rating decision, the Appeals Management Center (AMC) granted service connection and assigned initial 10 percent ratings for degenerative joint disease (DJD) of the right and left knees.  The AMC indicated that this represented full grants of the benefits sought with respect to these claims.  

In the December 2008 rating decision, the RO denied service connection for right knee strain and status post meniscal repair, left knee.  The evidence then included a December 2008 VA examination which reflects diagnoses of right knee strain and postoperative meniscal tear, left knee.  In November 2011, the Veteran was afforded a new VA examination to evaluate his claimed knee disabilities.  At that time, the diagnoses were DJD of the bilateral knees and left knee meniscus tear diagnosed in 2007.  Dated a year prior to the current claim for service connection, a June 2007 private treatment record includes an impression of suspicious for medial meniscus tear, left knee, and the Veteran was tentatively scheduled for partial meniscectomy.


 In the August 2012 rating decision, the RO noted that the status post 2007 left knee meniscectomy was considered in the decision and added that the VA examiner reported that the Veteran had no instability or subluxation of his knees.  Accordingly, the Board agrees that the August 2012 rating decision represents full grants with regard to the benefits sought with respect to the claims for service connection for right and left knee disorders.  While the Veteran's representative indicated in his October 2014 Informal Hearing Presentation (IHP) that the questions at issue as noted by the VA Form 8 were entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, and entitlement to service connection for bilateral acquired pes planus, he also noted in the IHP that an August 2012 supplemental statement of the case (SSOC) outlined the reasons and bases for the continued denial of entitlement to the benefits sought and that, on the same date, the RO issued a rating decision granting service connection for the knees.  He went on to present argument regarding the claim for service connection for bilateral foot disabilities, including links to several internet resources.  The Veteran's representative did not argue that there was any outstanding claim for service connection for a right or left knee disability.  As indicated below, claims for increased ratings for the right and left knee disabilities are being referred to the Agency of Original Jurisdiction (AOJ).  

In a July 2013 statement, the Veteran indicated that he was responding in regard to "my claim for increased compensation for a knee condition and a new claim for a back condition."  In an April 2014 rating decision, the RO denied service connection for a low back disability and confirmed and continued a previous denial of service connection for right ear hearing loss, but did not address claims for increased ratings for the service-connected right and left knee disabilities.  The issues of entitlement to ratings in excess of 10 percent for the service-connected right and left knee disabilities have been raised by the record in a July 2013 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 




The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veterans Law Judge who conducted the May 2011 hearing is no longer employed at the Board.  In October 2014, the Board issued a letter to the Veteran that informed him of this circumstance and that asked him to inform the Board as to whether or not he wanted to attend a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran replied in November 2014 that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  Remand is required to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




